DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 19 – 33 are currently pending in this application.
	Claims 1-18 are canceled as filed on 10/21/2019.
	Claims 19-33 are new as filed on 10/21/2019.

Double Patenting
Claims 19-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,453034 B2, hereinafter 034. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 19, 24, and 29, 034 taught a computer-implemented method, performed within and by a second client computer system (column 6, lines 10-11), comprising: receiving, from a first client computer system, an e-mail message transmitted to a plurality of e-mail users having corresponding e-mail addresses (column 6, lines 12-15); determining, by a confidentiality processor coupled to an e-mail messaging client within the second client computer system, whether or not to cause display of an email address associated with a particular one of the plurality of e-mail users (column 6, lines 20-25); and displaying, by the e-mail messaging client of the second client computer system, content of the e-mail message without displaying, .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21, 22-26, 28-31, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan et al. (Pre-Grant Publication No. US 2008/0021962 A1), hereinafter Ryan, and further in view of Takehito Abe (JP2005094512A), hereinafter Abe.

3.	With respect to claims 19, 24, and 29, Ryan taught a computer-implemented method, performed within and by a second client computer system (figure 2, item 66, where the second user is on the second client computer system), comprising: receiving, 
However, while Ryan moves the email address so that it is not displayed (at least in the TO or CC sections) to the subsequent recipients, Ryan did not explicitly state displaying, by the e-mail messaging client of the second client computer system, content of the e-mail message without displaying, based upon the determining, the e-mail address associated with the particular one of the plurality of e-mail users.  On the other hand, Abe did teach displaying, by the e-mail messaging client of the second client computer system, content of the e-mail message without displaying, based upon 

4.	As for claims 20, 25, and 30, they are rejected on the same basis as claims 19, 24, and 29 (respectively).  In addition, Ryan taught wherein the privacy preference is based upon a threshold number of the plurality of e-mail users also belonging to a social network of the particular one of the e-mail users (0012, lines 1-13, where the threshold is seen and Abe: page 5, paragraph 5 between FIG. 2 & FIG. 3, where the users are registered onto the network having the home page, teaches the social network).  

5.	As for claims 21, 26, and 31, they are rejected on the same basis as claims 19, 24, and 29 (respectively).  In addition, Ryan taught wherein the privacy preference is based upon a threshold number of the plurality of e-mail users appearing in a list (0012, lines 1-13, where the threshold is seen and the list is the address book of 0011).  

6.	As for claims 23, 28, and 33, they are rejected on the same basis as claims 19, 24, and 29 (respectively).  In addition, Abe taught wherein the e-mail message is modified to completely remove the e-mail address associated with the particular one of .
  
Claims 22, 27, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ryan, in view of Abe, and in further view of Feng et al. (Pre-Grant Publication No. US 2004/0267625 A1), hereinafter Feng.

7.	As for claims 22, 27, and 32, they are rejected on the same basis as claims 21, 26, and 31 (respectively).  However, Ryan did not explicitly state wherein the list is one of a lightweight directory access protocol (LDAP) directory, and an instant messaging (IM) buddy list.  On the other hand, Feng did teach wherein the list is one of a lightweight directory access protocol (LDAP) directory, and an instant messaging (IM) buddy list (0029, where this teaches the restrictive forwarding and where the IM buddy list can be seen in 0116, lines 1-5).  Both of the systems of Ryan and Abe are directed towards manipulating displayable content for forwarded document recipients and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Ryan, to utilize blocking forwarded documents to members of a buddy list, as taught by Feng, in order for a sender to have better control over who can see his/her address.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Indran Naick (Pre-Grant Publication No. US 2005/0108351 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH L GREENE/           Primary Examiner, Art Unit 2452